DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
The following claims are objected to because
Claim 1 line 3 insert - -at- - after “amounts of” 
Claim 16 in page 36 should be corrected to recite - -Claim 6- -.  Appropriate correction is required.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
RP-HPLC METHOD FOR SIMULTANEOUS ESTIMATION OF

AND ASPIRIN FROM TABLET DOSAGE FORM AND PLASMA

KR101774402B1
Guglielmotti et al. hereinafter Guglielmotti


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatia.
With respect to claim 1, Bhatia discloses a method for simultaneously quantifying amounts of a dissolved sartan and dissolved statin in a mixture containing at least one sartan and at least one statin (Title… RP-HPLC method for simultaneous estimation of atorvastatin calcium, losartan potassium from tablet dosage form and plasma…), comprising: 
contacting known amounts of least one sartan and at least one statin with one or more solvents to form a mixture (page 430, under chemicals and reagents section, disclose LOS and ATO are used in in the HPLC work), 
removing undissolved material from the mixture (Page 431, under analysis of tablet formulation section, discloses LOS and ATO was weighed and dissolved in 30mL of mobile phase. It was then sonicated for 10 min. The solution was filtered through a 0.45-l PVDF syringe filter), applying the resulting mixture to a RP- HPLC column in a mobile phase comprising acetonitrile and water in a ratio of no greater than 70:30 (page 430, under chromatographic conditions section, discloses the separation of the drugs was carried out using an RP-HPLC system using an acetonitrile and distilled water (70:30% v=v) as a mobile phase); 
quantifying amounts of the at least one sartan and at least one statin dissolved in the mixture by their UV absorption at 220-240 nm (page 434, under RP-HPLC for Tablet Analysis section, discloses the optimum wavelength for detection of 236 nm was selected on an UV-Visible spectrophotometer); and 
comparing the UV elution profile of the mixed sartan and statin to a control profile or to a profile of each individual not mixed drug (page 437, under Ruggedness section, discloses the results obtained compared statistically LOS and ATN; Page 440, under stability Study, the concentrations were analyzed and compared with the fresh Stock Solution).
With respect to claim 4, Bhatia discloses the method of claim 1, wherein the solvent has a pH of no more than 4 (page 430, under chromatographic conditions, discloses a mobile phase solution having pH 3.4).
With respect to claim 7, Bhatia discloses the method of claim 1, wherein the at least one sartan and at least one statin comprises losartan and at least one of atorvastatin, pravastatin or simvastatin (page 429, paragraph 2, discloses Atorvastatin calcium (ATO) and Losartan potassium(LOS)).
With respect to claim 8, Bhatia discloses the method of claim 1, wherein the at least one sartan and at least one statin comprises losartan (page 429, paragraph 2, discloses Losartan potassium(LOS)) and at least two of atorvastatin (Atorvastatin calcium), pravastatin or simvastatin.
With respect to claim 9, Bhatia discloses the method of claim 1, the at least one sartan and at least one statin comprises losartan, atorvastatin, pravastatin and simvastatin (page 430, under chemicals and reagents, discloses Losartan Potassium).
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia.
With respect to claim 2, Bhatia discloses the method of claim 1 above. Bhatia further discloses applying the mixture is performed using a mobile phase of acetonitrile to water of no more than 70:30 and wherein quantifying the at least one sartan and at least one statin in the mixture is by UV absorption at 236 nm.
Bhatia is silent about using a mobile phase of acetonitrile to water of no more than 60:40 and UV absorption at 225-235 nm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the acetonitrile to water concentration from 70:30  to no more than 60:40 and to adjust the wave length of the UV-2070 detector from 236 nm to  225-235 nm in order to detect a variety of different sartans and statins, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
With respect to claim 3, Bhatia discloses the method of claim 1 above. Bhatia further discloses applying the mixture is performed using a mobile phase of acetonitrile to water of no more than 70:30 and wherein quantifying the at least one sartan and at least one statin in the mixture is by UV absorption at 236 nm.
KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
With respect to claims 5 and 6, Bhatia discloses the method of claim 1, wherein the solvent has having pH 3.4. Bhatia does not explicitly disclose the solvent having a pH of more than 4 and no more than 7; and has a pH of more than 7, but no more than 9. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use solvent having a pH of more than 4 and no more than 7; and a solvent having a pH of more than 7, but no more than 9 in order to develop a rapid, simple, sensitive and selective chromatographic method for the predictable benefit of simultaneous estimation of statin and sartan from the mixture.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia in view of Guglielmotti.
With respect to claim 10, Bhatia discloses the method of claim 1 above. Bhatia is silent about the at least one sartan and at least one statin comprises valsartan and at least one of atorvastatin, pravastatin or simvastatin. 
Guglielmotti, from the area of pharmaceutical compositions for the treatment of MCP-I mediated inflammatory diseases, discloses the at least one sartan and at least one statin Fermentation-derived statins include lovastatin, mevastatin, pravastatin and simvastatin. Synthetic statins include atorvastatin, cerivastatin, fluvastatin, pitavastatin, and rosuvastatin). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatia with the teachings of Guglielmotti so that the at least one sartan and at least one statin comprises valsartan and at least one of atorvastatin, pravastatin or simvastatin as disclosed in Guglielmotti’ s invention for the predicable benefit of quantifying each drug in the mixture.            
With respect to claim 11, Bhatia discloses the method of claim 1 above. Bhatia is silent about the at least one sartan and at least one statin comprises valsartan and at least two of atorvastatin, pravastatin or simvastatin.
Guglielmotti, from the area of pharmaceutical compositions for the treatment of MCP-I mediated inflammatory diseases, discloses the at least one sartan and at least one statin comprises valsartan and at least two of atorvastatin, pravastatin or simvastatin (Fermentation-derived statins include lovastatin, mevastatin, pravastatin and simvastatin. Synthetic statins include atorvastatin, cerivastatin, fluvastatin, pitavastatin, and rosuvastatin). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatia with the teachings of Guglielmotti so that the at least one sartan and at least one statin comprises valsartan and at least two of atorvastatin, pravastatin or simvastatin as disclosed in Guglielmotti’ s invention for the predicable benefit of quantifying each drug in the mixture.            
With respect to claim 12, Bhatia discloses the method of claim 1 above. Bhatia is silent about the at least one sartan and at least one statin comprises valsartan and atorvastatin, pravastatin and simvastatin.
Guglielmotti, from the area of pharmaceutical compositions for the treatment of MCP-I mediated inflammatory diseases, discloses the at least one sartan and at least one statin comprises valsartan and atorvastatin, pravastatin and simvastatin (Fermentation-derived statins include lovastatin, mevastatin, pravastatin and simvastatin. Synthetic statins include atorvastatin, cerivastatin, fluvastatin, pitavastatin, and rosuvastatin). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhatia with the teachings of Guglielmotti so that the at least one sartan and at least one statin comprises valsartan and atorvastatin, pravastatin and simvastatin as disclosed in Guglielmotti’ s invention for the predicable benefit of quantifying each drug in the mixture.      
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
With respect to claim 13, the references separately or in combination do not appear to teach the at least one dissolved sartan and at least one dissolved statin contains at least one of losartan or valsartan and at least one of atorvastatin, pravastatin or simvastatin and wherein losartan has a concentration of 0.0075-0.03 mM, valsartan has a concentration of 0.0045-0.045 mM, atorvastatin has a concentration of 0.005-0.05 mM, pravastatin has a concentration of 
With respect to claim 14, the references separately or in combination do not appear to teach said known amounts of the at least one sartan and at least one statin are contacted with at least two different solvents having different pHs, and wherein amounts of the at least one dissolved sartan and at least one dissolved statin are quantified in each solvent. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/GEDEON M KIDANU/Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861